DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-4, 6-15, and 17 are currently pending. Claims 1-4, 6-15, and 17 are rejected. 
Response to Arguments
Applicant’s arguments, see Pg. 8 of the response, filed December 22, 2021, with respect to the objections of Claims 8 and 10 have been fully considered and are persuasive in light of amendments. The objections of Claims 8 and 10 have been withdrawn. 
Applicant's arguments, see Pg. 8 of the response, filed with respect to the 35 U.S.C. 112(b) rejections of Claims 1-16 have been fully considered but they are not persuasive. 
Not all 35 U.S.C. 112(b) issues appear to have been addressed. Namely, the portions of Claim 1 noted in the rejections have not been amended nor addressed in arguments.  
Applicant’s arguments, see Pg. 8-9 of the response, filed with respect to the 35 U.S.C. 102 and 35 U.S.C. 103 rejections have been fully considered and are persuasive. The 35 U.S.C. 102 rejections of Claims 1-4, 13-14 and the 35 U.S.C. 103 rejections of Claims 4 and 15 have been withdrawn. 
Applicant has amended the previously objected subject matter of Claim 5 into Claim 1. Therefore, the prior art rejection of Claim 1 has been withdrawn for reasons indicated in the previous action filed September 22, 2021. 
Claim Objections
Claims 1-4, 6-15, and 17 are objected to because of the following informalities:  
Regarding Claims 1, 10, and 11, Line 7 of Claim 1, Line 8 of Claim 10, and Line 8 of Claim 11 recite “a continuum of aerofoil sections so along”. This does not appear to be grammatically correct. Applicant is suggested to remove the “so”. 
Regarding Claims 8 and 10, Line 4 of Claim 8 and Lines 33-34 recite variables of “x”. The “x” appears to be in line with the subscripts. Applicant is suggested to amend such that it is clearer which portion of the variable is of normal font and which part is subscripted, i.e.                         
                            
                                
                                    χ
                                
                                
                                    h
                                    a
                                    l
                                    f
                                    -
                                    s
                                    p
                                    a
                                    n
                                    ,
                                     
                                    T
                                    E
                                
                            
                        
                    .
Regarding Claim 11, Line 31 recites “χTE” and “χLE”. It is believed the TE and LE parts were intended to be subscripts as done in the remainder of the disclosure. Applicant is suggested to amend such that the “TE” and “LE” portions of the variable are subscripts. 
Claims 2-4, 6-7, 9, 12-15, and 17 are subsequently objected for their dependencies upon a previously objected claim. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-4, 6-15, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1, 10, and 11, Lines 9-10 of Claim 1, Lines 10-11 of Claim 10, and Lines 10-11 of Claim 11 recite “the span of the aerofoil is variable along the turbine centerline axis”. It is unclear what this means. There is no clear introduction of an aerofoil. The claims previously refer to “aerofoil section”, however a “section” does not appear to have a span within the context of the claims. The only other reference to a “span” appears to be with respect to the “vane”, not an “aerofoil”. 
Regarding Claims 1, 10, and 11, Lines 21-22 of Claim 1, Lines 22-23 of Claim 10, and Lines 22-23 of Claim 11 refer to the leading edge camber angle and the trailing edge camber angle being “of opposite sign”. It is unclear what this means because it is unclear in what direction or with reference to what is considered “positive” or “negative”. The claims further discuss a negative leading edge camber angle and a positive trailing edge camber angle, but do not clarify how “positive” and “negative” are to be defined. 
Regarding Claim 17, Lines 1-2 recite “a spanwise extent”. However, a “spanwise extent” is already recited in Claim 13. It is unclear if this is referring to the same spanwise extent or introducing another spanwise extent. For purposes of examination, it is believed this was intended to further narrow the spanwise extent of Claim 13.  
Claims 2-4, 6-9, and 12-15 are subsequently rejected for their dependencies upon a previously rejected claim. 
Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 6-9 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Regarding Claims 6 and 9, these claims depend upon Claim 5. However, Claim 5 has been canceled. Claims 6 and 9 are rejected for failing to contain a reference to a claim previously set forth since they refer to a canceled claim.
Claims 7-8 are subsequently rejected for their dependencies upon a previously rejected claim.   

Allowable Subject Matter
Claim 1-4, 10-15, and 17, as far as they are definite and understood, would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claim 1 has been amended to contain the previously objected subject matter of Claim 5. Claims 10 and 11 have been previously objected to and are now written in independent form. Therefore, Claims 1, 10, and 11 are considered allowable for the same reasons previously set forth in the action filed September 22, 2021. 
Claims 2-4, 12-15, and 17 subsequently depend upon Claims 1 and 11 respectively. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELTON K WONG whose telephone number is (408)918-7626. The examiner can normally be reached Mon-Fri 8:00AM - 5:00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 



/ELTON K WONG/Examiner, Art Unit 3745                                                                                                                                                                                         
/WOODY A LEE JR/Supervisory Patent Examiner, Art Unit 3745